Exhibit 10.76
 
ARTHROCARE CORPORATION
 
RESTATEMENT BONUS PLAN
 
(Adopted March 30, 2009)




1. Purpose.  The purpose of the Plan is to provide additional incentive for
selected employees to facilitate the process of the restatement of the Company’s
financial statements by providing the opportunity for such employees to receive
the right to receive a bonus in the form of additional options to purchase
shares of the Company’s common stock pursuant to the terms and conditions set
forth herein.  This Plan shall be effective as of March 30, 2009, and shall
terminate upon the grant of all Options to be awarded hereunder.
 
2. Definitions.  The following terms as used herein shall have the meanings set
forth in this Section 2.
 
2.1 “Administrator” shall mean the Board or such committee thereof as shall be
designated by the Board to administer the Plan.
 
2.2 “Base Salary” shall mean the annual base rate of compensation payable to a
Participant by the Company, determined before deductions or voluntary deferrals
authorized by the Participant or required by law to be withheld from such
compensation, as of the date that the Employee becomes a Participant in the
Plan.
 
2.3 “Board” shall mean the Board of Directors of the Company, as constituted
from time to time.
 
2.4 “Company” shall mean ArthroCare Corporation, a Delaware corporation.
 
2.5 “Employee” shall mean an individual who is an employee of the Company within
the meaning of Section 3401(c) of the Internal Revenue Code of 1986, as amended.
 
2.6 “Grant Date” shall mean the date occurring five (5) business days following
the Restatement Date (or, if the grant of an Option would not be permissible
under the Securities Act of 1933, as amended, or any other applicable law, rule
or regulation, the first business day thereafter on which the grant of an Option
could be granted in compliance with such laws, regulations and rules).
 
2.7 “Option” shall mean an option to purchase shares of the Company’s common
stock granted to a Participant on the Grant Date.
 
2.8 “Participant” shall mean an Employee who has been selected by the
Administrator to be eligible to receive an Option grant.
 
2.9 “Plan” shall mean this ArthroCare Corporation Restatement Bonus Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.76
 
2.10 “Restatement” shall mean the Company’s completion of the restatement of its
financial statements for the years ended December 31, 2000 through 2007, each of
the quarters of 2000 through 2007, and the quarter ended March 31, 2008, in
accordance with generally accepted accounting principles.
 
2.11 “Restatement Date” shall mean the date on which the Company files with the
Securities and Exchange Commission all reports and other materials to evidence
the Restatement which are required to be filed pursuant to the requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended.
 
3. Administration.
 
3.1 Authority of the Administrator.  Subject to the provisions of the Plan, as
it may be amended from time to time, the Administrator shall have full authority
and discretion to take any actions it deems necessary or advisable for the
administration of the Plan.  Subject to the provisions of the Plan, the
Administrator has authority to determine, in its sole discretion, which
Employees are eligible to participate in the Plan.  Subject to the provisions of
the Plan, as it may be amended from time to time, the Administrator has
authority to prescribe, amend and rescind rules and regulations relating to the
Plan and to make all other determinations necessary or advisable for Plan
administration.  All decisions, interpretations and other actions of the
Administrator shall be final, conclusive and binding on all parties who have an
interest in the Plan.
 
3.2 Administrator Liability.  No member of the Administrator will be liable for
any action or determination made by the Administrator with respect to the
Plan.  All expenses and liabilities which members of the Administrator incur in
connection with the administration of this Plan shall be borne by the Company or
its successor.  No members of the Administrator shall be personally liable for
any action, determination or interpretation made in good faith with respect to
this Plan or the terms of any Option, and all members of the Administrator shall
be fully indemnified and held harmless by the Company or its successor in
respect of any such action, determination or interpretation.
 
4. Eligibility.  Only Employees shall be eligible to participate in the
Plan.  Subject to the provisions of this Plan, the Administrator shall determine
the Participants in its sole discretion and shall notify such Participants in a
manner that it determines to be appropriate.  
 
5. Terms and Conditions of the Options.
 
5.1 General.  Each Participant shall have the right to be granted an Option as
of the Grant Date (subject to any additional approval required by the Board of a
committee thereof), provided that such Participant remains an Employee on the
Grant Date.
 
5.2 Number of Option Shares.  The number of shares of the Company’s common stock
subject to the Option shall be equal to 50% of the Participant’s Base Salary
divided by the estimated fair value per share of the Company's common stock, as
of the Grant Date, as calculated in accordance with Statement of Financial
Accounting Standards No. 123(R) for purposes of recognizing the amount of
stock-based compensation expense in the Company’s financial statements, rounded
down to the nearest whole share  .
 
 
2

--------------------------------------------------------------------------------

 
 
Exhibit 10.76
 
5.3 Terms and Conditions of the Option.  Each Option shall be granted pursuant
to the Company’s Amended and Restated 2003 Incentive Stock Plan (the “2003
Plan”), and shall have an exercise price per share equal to the “Fair Market
Value” (as defined in the 2003 Plan) of a share of the Company’s common stock on
the Grant Date.  Each Option shall be subject to the terms and conditions of the
2003 Plan and the Company’s standard form of stock option agreement to evidence
grants thereunder, which the Participant must execute as a condition to
receiving the Option.
 
6. Successors.  The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, whether pursuant
to a change of control or otherwise, to expressly assume and agree to perform
the obligations under this Plan in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place.  No
Participant’s rights hereunder shall be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily, involuntarily or by operation of law.
 
7. No Employment Rights.  No provision of the Plan shall be construed to give
any person any right to become, to be treated as, or to remain an Employee.  The
Company reserves the right to terminate any Participant’s employment at any time
and for any reason or for no reason, with or without cause and with or without
advance notice.
 
8. Amendment. Except as otherwise provided herein, the Plan may be amended at
any time or from time to time by the Board; provided, however, that no such
amendment shall impair the then-existing rights of a Participant with regard to
the Plan without such Participant’s written consent.
 
9. Choice of Law.  All questions concerning the construction, validation and
interpretation of the Plan will be governed by the law of the State of Delaware
without regard to its conflict of laws provision.
 
 
3

--------------------------------------------------------------------------------

 